
	
		I
		111th CONGRESS
		2d Session
		H. R. 5190
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mr. Hoyer (for
			 himself, Mr. Ehlers,
			 Mr. Kennedy, and
			 Mr. King of New York) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committees on Foreign
			 Affairs and Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reauthorize the Special Olympics Sport and Empowerment
		  Act of 2004, to provide assistance to Best Buddies to support the expansion and
		  development of mentoring programs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Eunice Kennedy Shriver
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Reauthorization of Special Olympics Act
					Sec. 101. Reauthorization.
					TITLE II—Best Buddies 
					Sec. 201. Findings and purpose.
					Sec. 202. Assistance for Best Buddies.
					Sec. 203. Application and annual report.
					Sec. 204. Authorization of appropriations.
					TITLE III—Establishment of Eunice Kennedy
				Shriver Institutes for Sport and Social Impact
					Sec. 301. Findings and
				purpose.
					Sec. 302. Establishment of
				Institutes.
					Sec. 303. Activities of
				Institutes.
					Sec. 304. Authorization of
				appropriations.
				
			IReauthorization of
			 Special Olympics Act
			101.ReauthorizationSections 2 through 5 of the Special Olympics
			 Sport and Empowerment Act of 2004 (42 U.S.C. 15001 note) are amended to read as
			 follows:
				
					2.Findings and
				purpose
						(a)FindingsCongress
				finds the following:
							(1)Special Olympics
				celebrates the possibilities of a world where everybody matters, everybody
				counts, and every person contributes.
							(2)The Government and
				the people of the United States recognize the dignity and value the giftedness
				of children and adults with intellectual disabilities.
							(3)The Government and the people of the United
				States recognize that children and adults with intellectual disabilities
				experience significant health disparities, including lack of access to primary
				care services and difficulties in accessing community-based prevention and
				treatment programs for chronic diseases.
							(4)The Government and the people of the United
				States are determined to end the isolation and stigmatization of people with
				intellectual disabilities, and to ensure that such people are assured of equal
				opportunities for community participation, access to appropriate health care,
				and inclusive education, and to experience life in a nondiscriminatory
				manner.
							(5)For more than 40
				years, Special Olympics has encouraged skill development, sharing, courage, and
				confidence through year-round sports training and athletic competition for
				children and adults with intellectual disabilities.
							(6)Special Olympics
				provides year-round sports training and competitive opportunities to more than
				3,000,000 athletes with intellectual disabilities in 26 sports and plans to
				expand the benefits of participation through sport to hundreds of thousands of
				people with intellectual disabilities within the United States and worldwide
				over the next 5 years.
							(7)Research shows that participation in
				activities involving both people with intellectual disabilities and nondisabled
				people results in more positive support for inclusion in society, including in
				schools.
							(8)Special Olympics
				has demonstrated its ability to provide a major positive effect on the quality
				of life of people with intellectual disabilities, improving their health and
				physical well-being, building their confidence and self-esteem, and giving them
				a voice to become active and productive members of their communities.
							(9)In society as a
				whole, Special Olympics has become a vehicle and platform for reducing
				prejudice, improving public health, promoting inclusion efforts in schools and
				communities, and encouraging society to value the contributions of all
				members.
							(10)The Government of
				the United States enthusiastically supports the Special Olympics movement,
				recognizes its importance in improving the lives of people with intellectual
				disabilities, and recognizes Special Olympics as a valued and important
				component of the global community.
							(b)PurposeThe
				purposes of this Act are to—
							(1)provide support to
				Special Olympics to increase athlete participation in, and public awareness
				about, the Special Olympics movement, including efforts to promote broader
				community inclusion;
							(2)dispel negative
				stereotypes about people with intellectual disabilities;
							(3)build community
				engagement through sport involvement; and
							(4)promote the
				extraordinary gifts and contributions of people with intellectual
				disabilities.
							3.Assistance for
				Special Olympics
						(a)Education
				activitiesThe Secretary of Education may award grants to, or
				enter into contracts or cooperative agreements with, Special Olympics to carry
				out each of the following:
							(1)Activities to promote the expansion of
				Special Olympics, including activities to increase the full participation of
				people with intellectual disabilities in athletics, sports and recreation, and
				other inclusive school and community activities with non-disabled
				people.
							(2)The design and
				implementation of Special Olympics education programs, including character
				education and volunteer programs that support the purposes of this Act, that
				can be integrated into classroom instruction and are consistent with academic
				content standards.
							(b)International
				activitiesThe Secretary of State, acting through the Assistant
				Secretary of State for Educational and Cultural Affairs, may award grants to,
				or enter into contracts or cooperative agreements with, Special Olympics to
				carry out each of the following:
							(1)Activities to
				increase the participation of people with intellectual disabilities in Special
				Olympics outside of the United States.
							(2)Activities to
				improve the awareness outside of the United States of the abilities and unique
				contributions that people with intellectual disabilities can make to
				society.
							(c)Healthy
				athletes
							(1)In
				generalThe Secretary of Health and Human Services may award
				grants to, or enter into contracts or cooperative agreements with, Special
				Olympics for the implementation of on-site health assessments, screening for
				health problems, health education, community-based prevention, data collection,
				and referrals to direct health care services.
							(2)CoordinationActivities
				under paragraph (1) shall be coordinated with appropriate health care entities,
				including private health care providers, entities carrying out local, State,
				Federal, or international programs, and the Department of Health and Human
				Services, as applicable.
							(d)LimitationAmounts
				appropriated to carry out this section shall not be used for direct treatment
				of diseases, medical conditions, or mental health conditions. Nothing in the
				preceding sentence shall be construed to limit the use of non-Federal funds by
				Special Olympics.
						4.Application and
				annual report
						(a)Application
							(1)In
				generalTo be eligible for a grant, contract, or cooperative
				agreement under subsection (a), (b), or (c) of section 3, Special Olympics
				shall submit an application at such time, in such manner, and containing such
				information as the Secretary of Education, Secretary of State, or Secretary of
				Health and Human Services, as applicable, may require.
							(2)ContentAt
				a minimum, an application under this subsection shall contain each of the
				following:
								(A)ActivitiesA
				description of activities to be carried out with the grant, contract, or
				cooperative agreement.
								(B)Measurable
				goalsA description of specific measurable annual benchmarks and
				long-term goals and objectives to be achieved through specified activities
				carried out with the grant, contract, or cooperative agreement, which specified
				activities shall include, at a minimum, each of the following
				activities:
									(i)Activities to
				increase the full participation of people with intellectual disabilities in
				athletics, sports and recreation, and other inclusive school and community
				activities with nondisabled people.
									(ii)Education
				programs that dispel negative stereotypes about people with intellectual
				disabilities.
									(iii)Activities to
				increase the participation of people with intellectual disabilities in Special
				Olympics outside of the United States.
									(iv)Health-related
				activities as described in section 3(c).
									(b)Annual
				report
							(1)In
				generalAs a condition on receipt of any funds for a program
				under subsection (a), (b), or (c) of section 3, Special Olympics shall agree to
				submit an annual report at such time, in such manner, and containing such
				information as the Secretary of Education, Secretary of State, or Secretary of
				Health and Human Services, as applicable, may require.
							(2)ContentAt
				a minimum, each annual report under this subsection shall describe—
								(A)the degree to
				which progress has been made toward meeting the annual benchmarks and long-term
				goals and objectives described in the applications submitted under subsection
				(a); and
								(B)demographic data
				about Special Olympics participants, including the number of people with
				intellectual disabilities served in each program referred to in paragraph
				(1).
								5.Authorization of
				appropriationsThere are
				authorized to be appropriated—
						(1)for grants,
				contracts, or cooperative agreements under section 3(a), $9,500,000 for fiscal
				year 2011, and such sums as may be necessary for each of the 4 succeeding
				fiscal years;
						(2)for grants,
				contracts, or cooperative agreements under section 3(b), $4,500,000 for fiscal
				year 2011, and such sums as may be necessary for each of the 4 succeeding
				fiscal years; and
						(3)for grants, contracts, or cooperative
				agreements under section 3(c), $8,500,000 for fiscal year 2011, and such sums
				as may be necessary for each of the 4 succeeding fiscal
				years.
						.
			IIBest
			 Buddies 
			201.Findings and
			 purpose
				(a)FindingsCongress
			 finds the following:
					(1)Best Buddies
			 operates the first national social and recreational program in the United
			 States for people with intellectual disabilities.
					(2)Best Buddies is
			 dedicated to helping people with intellectual disabilities become part of
			 mainstream society.
					(3)Best Buddies is
			 determined to end social isolation for people with intellectual disabilities by
			 promoting meaningful friendships between them and their non-disabled peers in
			 order to help increase the self-esteem, confidence, and abilities of people
			 with and without intellectual disabilities.
					(4)Since 1989, Best
			 Buddies has enhanced the lives of people with intellectual disabilities by
			 providing opportunities for 1-to-1 friendships and integrated
			 employment.
					(5)Best Buddies is an
			 international organization spanning 1,300 middle school, high school, and
			 college campuses.
					(6)Best Buddies
			 implements programs that will positively impact more than 700,000 individuals
			 in 2010.
					(7)The Best Buddies
			 Middle Schools program matches middle school students with intellectual
			 disabilities with other middle school students and supports 1-to-1 friendships
			 between them.
					(8)The Best Buddies
			 High Schools program matches high school students with intellectual
			 disabilities with other high school students and supports 1-to-1 friendships
			 between them.
					(9)The Best Buddies
			 Colleges program matches adults with intellectual disabilities with college
			 students and creates 1-to-1 friendships between them.
					(10)The Best Buddies
			 e-Buddies program supports e-mail friendships between people with and without
			 intellectual disabilities.
					(11)The Best Buddies
			 Citizens program pairs adults with intellectual disabilities in 1-to-1
			 friendships with other people in the corporate and civic communities.
					(12)The Best Buddies
			 Jobs program promotes the integration of people with intellectual disabilities
			 into the community through supported employment.
					(b)PurposeThe
			 purposes of this Act are to—
					(1)provide support to
			 Best Buddies to increase participation in and public awareness about Best
			 Buddies programs that serve people with intellectual disabilities;
					(2)dispel negative
			 stereotypes about people with intellectual disabilities; and
					(3)promote the
			 extraordinary contributions of people with intellectual disabilities.
					202.Assistance for
			 Best Buddies
				(a)Education
			 activitiesThe Secretary of Education may award grants to, or
			 enter into contracts or cooperative agreements with, Best Buddies to carry out
			 activities to promote the expansion of Best Buddies, including activities to
			 increase the participation of people with intellectual disabilities in social
			 relationships and other aspects of community life, including education and
			 employment, within the United States.
				(b)Limitations
					(1)In
			 generalAmounts appropriated to carry out this Act may not be
			 used for direct treatment of diseases, medical conditions, or mental health
			 conditions.
					(2)Administrative
			 activitiesNot more than 5 percent of amounts appropriated to
			 carry out this Act for a fiscal year may be used for administrative
			 activities.
					(c)Rule of
			 constructionNothing in this Act shall be construed to limit the
			 use of non-Federal funds by Best Buddies.
				203.Application and
			 annual report
				(a)Application
					(1)In
			 generalTo be eligible for a grant, contract, or cooperative
			 agreement under section 202(a), Best Buddies shall submit an application at
			 such time, in such manner, and containing such information as the Secretary of
			 Education may require.
					(2)ContentAt
			 a minimum, an application under this subsection shall contain the
			 following:
						(A)A description of
			 activities to be carried out under the grant, contract, or cooperative
			 agreement.
						(B)Information on
			 specific measurable goals and objectives to be achieved through activities
			 carried out under the grant, contract, or cooperative agreement.
						(b)Annual
			 report
					(1)In
			 generalAs a condition of receipt of any funds under section
			 202(a), Best Buddies shall agree to submit an annual report at such time, in
			 such manner, and containing such information as the Secretary of Education may
			 require.
					(2)ContentAt
			 a minimum, each annual report under this subsection shall describe the degree
			 to which progress has been made toward meeting the specific measurable goals
			 and objectives described in the applications submitted under subsection
			 (a).
					204.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary of Education for grants,
			 contracts, or cooperative agreements under section 202(a), $10,000,000 for
			 fiscal year 2011 and such sums as may be necessary for each of the 4 succeeding
			 fiscal years.
			IIIEstablishment of
			 Eunice Kennedy Shriver Institutes for Sport and Social Impact
			301.Findings and
			 purpose
				(a)FindingsThe
			 Congress finds as follows:
					(1)For more than 50
			 years, Eunice Kennedy Shriver dedicated her life, energies, and resources
			 without bounds to improving the lives of people with intellectual and
			 developmental disabilities around the world. She stands as the iconic founder
			 and leader of one of the most important disability rights movements in
			 history.
					(2)Eunice Kennedy
			 Shriver founded and influenced the development of Special Olympics and Best
			 Buddies, both of which celebrate the possibilities of a world where everybody
			 matters, everybody counts, every person has value, and every person has
			 worth.
					(b)PurposeIt
			 is the purpose of this title to improve and advance opportunities for people
			 with intellectual disabilities to fully participate and engage in inclusive
			 sports and recreation, social activities, and other community opportunities,
			 through—
					(1)conducting
			 research, data collection, and evaluation activities;
					(2)providing
			 technical assistance and training;
					(3)fostering and
			 promoting interdisciplinary collaboration, cooperation, and partnerships;
			 and
					(4)commemorating the
			 work and contributions of Eunice Kennedy Shriver and encouraging others to
			 emulate her leadership, including her efforts to encourage and promote greater
			 social and community opportunities for people with intellectual disabilities
			 and their families.
					302.Establishment
			 of Institutes
				(a)In
			 generalFrom the amount made available under section 304 that is
			 not reserved under subsection (g), the Secretary of Education shall award
			 competitive grants to one or more eligible entities for the purpose of
			 establishing Eunice Kennedy Shriver Institutes for Sport and Social Impact
			 (referred to in this title as Institutes).
				(b)Eligible
			 entityIn this title, the
			 term eligible entity means an institution of higher education (as
			 defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a))) with demonstrated expertise and experience in research, technical
			 assistance, and training related to improving and advancing opportunities for
			 people with intellectual disabilities to fully participate and engage in
			 inclusive community opportunities, in partnership with a nonprofit organization
			 with demonstrated expertise and experience in inclusive sports, recreation,
			 social, educational, and community opportunities for people with intellectual
			 disabilities.
				(c)Grant
			 periodEach grant awarded under this title shall be for a 3-year
			 period.
				(d)Grant recipient
			 contributionAn eligible entity receiving a grant under this
			 title shall provide a contribution (which may include an in-kind contribution),
			 in an amount not less than 25 percent of the costs of the activities assisted
			 under the grant, to carry out such activities.
				(e)Supplement, not
			 supplantFunds made available
			 under this title shall be used to supplement, and not supplant, other Federal,
			 State, and local funds expended to carry out the purpose of this title.
				(f)ApplicationAn
			 eligible entity that desires to receive a grant under this title shall submit
			 an application to the Secretary of Education at such time, in such manner, and
			 containing such information and assurances as the Secretary may require. Such
			 application shall, at a minimum, include—
					(1)a
			 description of activities to be carried out consistent with section 303;
			 and
					(2)proposed annual
			 measurable benchmarks and long-term goals and objectives to be achieved through
			 such activities.
					(g)Reservation of
			 funds for national activitiesFrom the amount appropriated under
			 section 304, the Secretary of Education shall reserve not more than 10 percent
			 to enter into a cooperative agreement, on a competitive basis, with an eligible
			 entity for the purpose of implementing national coordination activities,
			 including development of mechanisms for communication between grant recipients,
			 dissemination of information resulting from activities under the grants, and
			 technical assistance to grant recipients.
				303.Activities of
			 Institutes
				(a)In
			 generalEach eligible entity
			 that receives a grant under this title shall use the grant to advance the
			 quality of life and inclusion of people with intellectual disabilities through
			 research and evaluation, technical assistance, training, data collection,
			 evaluation, collaboration, and dissemination of evidence-based best
			 practices.
				(b)Required
			 activities
					(1)In
			 generalEach eligible entity receiving a grant under this title
			 shall use grant funds to—
						(A)establish a
			 research agenda and annual measurable benchmarks and long-term goals, and
			 conduct research and evaluation of evidence-based best practices, to improve
			 the quality of life and further the social inclusion of people with
			 intellectual disabilities, in cooperation and consultation with—
							(i)people with
			 intellectual disabilities;
							(ii)family members of
			 people with intellectual disabilities;
							(iii)University
			 Centers for Excellence in Developmental Disabilities Education, Research, and
			 Service (as designated in section 151 of the Developmental Disabilities Act (42
			 U.S.C. 15061)); and
							(iv)other relevant
			 Federal, State, and local entities conducting research related to people with
			 intellectual disabilities;
							(B)provide training
			 and technical assistance to people with intellectual disabilities, families of
			 people with intellectual disabilities, nonprofit organizations, public
			 entities, educational programs, recreation programs, and others to increase
			 opportunities for inclusive participation by such people in sports and
			 recreation, social opportunities, education, and the community, including
			 provision of assistance to programs and entities serving primarily non-disabled
			 people in order to successfully include people with intellectual disabilities
			 in activities with non-disabled people;
						(C)collect and
			 analyze data related to barriers to, and factors assuring, access to full
			 inclusion and participation in community and quality of life for people with
			 intellectual disabilities, including demographic data; and
						(D)report on the
			 research, findings, conclusions, and recommendations resulting from the
			 activities of the grant.
						(2)Research and
			 evaluationResearch, evaluation, and data collection described in
			 paragraph (1)(A) shall include—
						(A)best practices in
			 preventive health and wellness for people with intellectual disabilities,
			 including sports and recreational activities;
						(B)identification of
			 barriers to, and factors assuring, access to full inclusion and participation
			 in community and quality of life for people with intellectual
			 disabilities;
						(C)best practices in
			 supporting independence, community living, and inclusive social engagement for
			 people with intellectual disabilities;
						(D)physical and
			 mental health disparities for people with intellectual disabilities; and
						(E)other relevant
			 activities related to the purpose of this title, as described by the eligible
			 entity in the application submitted under section 302(f).
						(c)ReportEach
			 recipient of a grant under this title shall prepare and submit to the Secretary
			 of Education an annual report that includes information on progress made in
			 achieving the projected goals and outcomes of the activities of the Institute
			 for the previous year, including demographic information on the populations
			 served and measurable accomplishments in advancing the quality of life and
			 inclusion of people with intellectual disabilities in the community.
				304.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this title such sums as may be
			 necessary for fiscal years 2011 through 2015.
			
